Citation Nr: 1739101	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-33 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from April 1971 to April 1973.  He had service in the Republic of Vietnam.  The Veteran died in March 1990.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The decision denied service connection for the cause of the Veteran's death.  The appellant timely appealed the decision with a notice of disagreement received by VA in June 2012.  After the issuance of a statement of the case in October 2013, the appeal was perfected with a timely filing of a substantive appeal in November 2013.

The appellant testified before the undersigned Veterans Law Judge through a May 2017 videoconference hearing.  A transcript of the hearing was associated with the claims file and reviewed.  The undersigned kept the record open for thirty days from the hearing date to allow the appellant to submit additional evidence.  VA did not receive additional evidence from the appellant.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran was not service connected for any disability at the time of his death.  The March 1990 death certificate lists the cause of death as cardiac arrhythmia.

The Veteran is presumed to have been exposed to an herbicide agent during his active service.  In this regard, the record shows that he served in the Republic of Vietnam from September 1971 to May 1972, and there is no affirmative evidence in the record to establish that he was not exposed to an herbicide agent.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).

When, like here, a veteran is presumed to have been exposed to an herbicide agent while serving in the Republic of Vietnam, then ischemic heart diseases (including, but not limited to, coronary artery disease) shall be presumed to be service connected.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  The appellant submitted documentation indicating that the Veteran had a pacemaker installed, and at the May 2017 Board hearing she provided details on the Veteran having a heart condition leading him to "pass out" and to visit the hospital.  In light of the foregoing, the Board finds that medical opinion would be helpful in determining whether the Veteran developed an ischemic heart disease that was the principal or contributory cause of his death.  Moreover, a medical opinion would be helpful in determining whether the Veteran's cardiac arrhythmia was an ischemic heart disease.

Even with respect to disorders not designated as presumptive, the U.S. Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In this regard, the appellant has submitted articles related to arrhythmia, to include from the Mayo Clinic, Texas Heart Institute, and the Cleveland Clinic.  While this evidence is insufficient to determine whether the Veteran's cardiac arrhythmia is service connected, competent evidence of the Veteran's cardiac arrhythmia, coupled with his presumed exposure to an herbicide agent, does indicate a possible relationship such that VA should provide an opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006) (holding that if there is insufficient medical evidence to decide a service connection claim, then a medical examination is required if a possible connection between an in-service injury and a disability exists).

Moreover, in April 2017, the appellant filed a completed VA Form 21-4142 in order for VA to obtain the Veteran's private treatment records.  Attempts to obtain those treatment records are not of record.  Because those private medical records would pertain to his cardiac treatment prior to his death, they would be relevant to the appellant's claim.  Therefore, efforts should be made to locate them.

Additionally, on remand, any outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records.  Additionally, obtain and associate with the claims file private medical treatment records, such as those authorized by the appellant in her completed April 2017 VA Form 21-4142 (obtain a new authorization from the appellant, if necessary).  Additionally, notify the appellant that she may submit any relevant VA and private treatment records in her possession to VA.

2.  After all development has been completed and returned from step 1 above, then request a VA clinician with appropriate expertise to review the claims file.  The clinician is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on each of the following:

 a. Identify all heart disabilities.

 b.  For each identified heart disabilities shown or treated at any time, to include cardiac arrhythmia, is it at least as likely as not (50 percent or greater probability) diagnosable as an ischemic heart disease?

 c.  For each identified heart disabilities shown or treated at any time, are any heart conditions or disabilities shown or treated at any time, to include cardiac arrhythmia, is it at least as likely as not (50 percent or greater probability) related to the Veteran's active service, to include presumed exposure to herbicide agents therein?

 d.  In addition to the Veteran's cardiac arrhythmia, did any other heart condition or disability at least as likely as not (50 percent or greater probability) contribute substantially or materially to his death, combine to cause his death, or aid or lend assistance to the production of his death?

For the purposes of providing the opinions above, ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.

Consider all lay and medical evidence, including the appellant's contention that cardiac arrhythmia is closely related to or caused by ischemic heart disease and coronary artery disease.  Consider also the appellant's description of the health history of the Veteran and his family, as outlined at the May 2017 Board hearing.  Moreover, consider all medical records, including the pacemaker information the appellant submitted in April 2017.  Consider also all the medical literature and articles submitted by the appellant, to include those noted above.

Provide a clear and comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed and returned from steps 1-2 above, if any benefit sought remains denied, issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).

